IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,356-01


                           EX PARTE GEORGE FOLAU, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                        CAUSE NO. C-396-W011803-1455728-A
               IN THE 396TH DISTRICT COURT FROM TARRANT COUNTY



       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to life imprisonment. The Second Court

of Appeals affirmed his conviction. Folau v. State, 02-18-00127-CR (Tex. App.—Ft. Worth June

18, 2019)(not designated for publication). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       The district clerk properly forwarded this application to this Court under Texas Rule of

Appellate Procedure 73.4(b)(5). However, the application was forwarded before the trial court made

findings of fact and conclusions of law. We remand this application to the trial court to complete
its evidentiary investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: March 10, 2021
Do not publish